DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunham et al. (US Pat No 10,550,927 B2). Dunham discloses an oil pan guard bracket (118) for securing an oil pan guard (100) to a vehicle body frame (140,142), the oil pan guard bracket comprising: 
Re claim 1, a flat securing base (fig. 4: bottom horizontal portion of 118) to which the oil pan guard is secured; and two inclined wall portions (fig. 4: left and right walls of 118), each extending obliquely upwards and outwards from opposite sides of the flat securing base (fig. 4), wherein each of the inclined wall portions comprises an opposing edge (edge of 118 facing 142) which opposes a side surface (side surface of 142) of the vehicle body frame, and the opposing edge of each of the inclined wall portions is welded to the side surface of the vehicle body frame (This limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, 
Re claim 2, wherein a distal portion of the opposing edge of each of the inclined wall portions is welded to the side surface of the vehicle body frame, while a remaining portion of the opposing edge is a free area which is not welded to the side surface of the vehicle body frame (fig. 4 shows a top-third of the wall being joined to the vehicle body frame whereas the bottom-two thirds not joined to anything).
Re claims 3, 4, wherein a securing portion (146 and aperture of 118) to which the oil pan guard is secured is disposed on the flat securing base and is positioned away from the side surface of the vehicle body frame at a predetermined distance (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grattan (US Pat No 9,908,564 B1) 
Re claim 1, a flat securing base (horizontal portion of 42) to which the oil pan guard is secured (secured via the aperture); and two inclined wall portions (side walls on both sides of the base; inclined at the front arcuate edge portion), each extending obliquely upwards and outwards from opposite sides of the flat securing base (the walls are extending obliquely away from the base defined at the front arcuate edge portion; the upward direction is modified below), wherein each of the inclined wall portions comprises an opposing edge (edge facing 62) which opposes a side surface (62) of the vehicle body frame, and the opposing edge of each of the inclined wall portions is welded to the side surface of the vehicle body frame (col 5 ln 10-12).
Re claim 2, wherein a distal portion of the opposing edge of each of the inclined wall portions is welded to the side surface of the vehicle body frame (fig. 4 shows 42 having the far end of the edge that is facing 62 being welded to 62), while a remaining portion of the opposing edge is a free area which is not welded to the side surface of the vehicle body frame (fig. 4 shows 42 having the remaining portion of the surface edge that is facing 62 not welded to 62).
Re claims 3, 4, wherein a securing portion (aperture on the base) to which the oil pan guard is secured is disposed on the flat securing base and is positioned away from the side surface of the vehicle body frame at a predetermined distance (an oil pan guard would be able to mount to the securing portion via a nut and bolt).
Re claims 5, 6, 7, 8, wherein an edge (back edge of 42 welded to 62 shown in fig. 4) of the flat securing base opposing the vehicle body frame is welded to the vehicle body frame.
Grattan does not disclose the walls extending upward from the base. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the bracket so that the walls are extending upward to allow the securing portion to be lower for accompanying various 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654